DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14-15 are objected to because of the following informalities:  Spelling error, “lager”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supporting member” in claim 1 &13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification states in para [0047] that “the first temperature is equal to or lower than -100C”, and in para [0045] that “o-rings are made of fluorine rubber, silicon rubber, or the like”.  The specification does not explicitly state that the first temperature is lower than a glass transition temperature of the o-ring. Silicon rubber can have glass transition temperatures lower than -100C.  Claim 9 is rejected insofar as it is dependent on claim 8 and therefore includes the same error(s).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “supporting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not adequately disclose the structure of a “supporting member”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-10, 14, and 15 are rejected insofar as they are dependent on claims 1 or 13 and therefore include the same error(s).  
Claims 8-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “wherein the first temperature is lower than a glass transition temperature of the first o-ring and the second o-ring”.  It is unclear what the glass transition temperature of the first o-ring and the second o-ring are.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as the first temperature is lower than the glass transition temperature of a fluroelastomer o-ring.
Claim 9 recites, “wherein the second temperature is higher than the glass transition temperature of the first o-ring and the second o-ring”.   It is unclear what the glass transition temperature of the first o-ring and the second o-ring are.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as the second temperature is higher than the glass transition temperature of a fluroelastomer o-ring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman).
Regarding claim 1, Kitayama teaches a placing table comprising (Fig. 1, substrate processing apparatus 20):
a supporting member(Fig. 1, column 42);
a base disposed (Fig. 1, worktable 40) on the supporting member (Fig. 1, worktable 40 is disposed on column 42);
a first path (Fig. 1, flow passage 50) disposed within the base and configured to allow a heat transfer medium having a first temperature to flow therein (Fig. 1, flow passage 50 is disposed within worktable 40, para [0045] the flow passage has a cooling medium having a first temperature, -5-40C, preferably 5-20C);
a first hollow space (Fig. 1, small clearance 48) disposed at a lower portion of the first path (Fig. 1, small clearance 48 is disposed under flow passage 50);
a second path (Fig. 1, auxiliary flow passage 52) disposed under the first hollow space (Fig. 1, auxiliary flow passage 52 is disposed under small clearance 48) and configured to allow a heat medium having a second temperature to flow therein (para [0048] auxiliary flow passage is used to flow cooling liquid -5-40C, preferably 0-20C);
Kitayama as does not teach a second hollow space disposed at a lower portion and a side portion of the second path.
However,  Baggerman teaches a hollow space (Fig. 1, spaces 30 and 35) disposed at a lower portion and a side portion of the second path (Fig. 1, col 3 lines 23-24, cooling chamber 8 is the first path for a heat transfer fluid liquid nitrogen, outlet 12 is the second path for a heat transfer fluid, spaces 30 and 35 are disposed at a lower and side portion of outlet 12).
Therefore, in view of Baggerman, it would have been obvious to one of ordinary skill in the art to modify Kitayama’s base with a second hollow space disposed at a lower portion and a side portion of the second path to so that the fluid pathways can be insulated (col 4 lines 57-col 5 line 4).
Kitayama as modified above does not teach wherein the first hollow space is disposed at a lower portion and a side portion of the first path.
However,  Baggerman teaches a hollow space (Fig. 1, spaces 30 and 35) disposed at a lower portion and a side portion of a fluid path (Fig. 1, outlet 12 is the second path for a heat transfer fluid N2, spaces 30 and 35 are disposed at a lower and side portion of outlet 12).
Therefore, in view of Baggerman, it would have been obvious to one of ordinary skill in the art to modify Kitayama’s first hollow space with a side portion to the heat transfer fluid path to so that the fluid pathways can be insulated (col 4 lines 57-col 5 line 4).
Regarding claim 7, Kitayama does not explicitly teach wherein the second temperature is higher than the first temperature.
However, the temperature of the heat transfer medium within the first path and the heat transfer medium within the second path is a results effective variable as recognized by Kitayama (See para [0057]-[0062]): a temperature outside of the predetermined range would prevent the oxide film from sufficiently being converted into the intermediate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a heat transfer fluid wherein second temperature that is higher than the first temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F. 2d 618, 195 USPQ 6 (CCPA 1977).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman), as applied to claim 1 above, and in further view of Inazumachi et al. (US 2004/0065259, hereafter Inazumachi) and Arami et al.( US 5250137, hereafter Arami).
Regarding claim 2, Kitayama as modified above teaches a gas supply line (Fig. 1, supply line 58, supply line 58 supplies nitrogen gas) connected to a bottom surface of the base (Fig. 1, supply line 58 is connected to bottom base 40).
Kitayama as modified above does not teach a first O-ring disposed between the bottom surface of the base and the top surface of the supporting member.
However, Inazumachi teaches a first O-ring (Fig. 1, O-ring 26) disposed between the bottom surface of the base and the top surface of the supporting member (Fig. 1, O-ring 26 is disposed between the bottom surface of temperature controlling section 23 and the O-ring supporting section 27).
Therefore, in view of Inazumachi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above with an O-ring between the bottom surface of the base and the top surface of the supporting member so that an air tight seal can be accomplished isolating the process chamber from the outside atmosphere.
Kitayama as modified above does not teach a second O-ring disposed between the bottom surface of the base and a joint portion of the gas supply line.
However, Arami teaches an O-ring disposed between the bottom surface of the base (Arami Annotated Fig. 1, base) and a joint portion (Arami Annotated Fig. 1, joint portion) of the gas supply line (Fig. 1, gas inlet pipe 45).

    PNG
    media_image1.png
    531
    523
    media_image1.png
    Greyscale

Arami Annotated Figure 1
Therefore, in view of Arami, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above with an O-ring between the bottom surface of the base and a joint portion of the gas supply line, so that an airtight seal can be accomplished isolating the process chamber from the outside atmosphere.
Claims 3-4  are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman), Inazumachi et al. (US 2004/0065259, hereafter Inazumachi) and Arami et al.( US 5250137, hereafter Arami), as applied to claim 2 above, and in further view of Fukasawa et. Al (US 5342471, hereafter Fukasawa, previously cited).
Regarding claim 3, Kitayama as modified above does not teach wherein the first path has a fin structure or a lattice structure.
However, Fukasawa teaches wherein the first path (Fig. 1, refrigerant path 27) has a fin structure (Fig. 1, fin shaped projection 29) or a lattice structure.
Therefore, in view of Fukasawa, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above’s first path with a fin structure so that that heat exchange can be improved (col 3, line 15-18).
Regarding claim 4, Kitayama as modified above does not teach wherein the second path has a fin structure or a lattice structure.
However, Fukasawa teaches wherein a fluid path (Fig. 1, refrigerant path 27) has a fin structure (Fig. 1, fin shaped projection 29) or a lattice structure.
Therefore, in view of Fukasawa, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above’s second path with a fin structure so that heat exchange can be improved (col 3, line 15-18).
Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman), Inazumachi et al. (US 2004/0065259, hereafter Inazumachi), Arami et al.( US 5250137, hereafter Arami), and Fukasawa et. Al (US 5342471, hereafter Fukasawa, previously cited), as applied to claim 4 above, and in further view of Chang et al. (CN 108987323, hereafter Chang, US 20200095671 is used as an English translation, previously cited).
Regarding claim 5, Kitayama as modified above, does not teach the first hollow space is controlled to have a pressure lower than an atmosphere pressure.
However, Chang teaches the pressure of a hollow space (Fig. 1, heat insulation region 14 is a hollow space), is a results effective variable (para [0041]-[0043], the thermal insulation area must be capable of limiting the heat transfer between the heating plate and cooling plate, to maintain uniform and stable temperatures; the heat transfer rate can be adjusted by adjusting a gas pressure in the heat insulation region 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the first hollow space of Kitayama as modified above in view of Chang with wherein the first hollow space is controlled to have a pressure lower than an atmospheric pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F. 2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 6, Kitayama as modified above, does not teach the second hollow space is controlled to have a pressure lower than an atmospheric pressure.
However, Chang teaches the pressure of a hollow space (Fig. 1, heat insulation region 14 is a hollow space), is a results effective variable (para [0041]-[0043], the thermal insulation area must be capable of limiting the heat transfer, to maintain uniform and stable temperatures; the heat transfer rate can be adjusted by adjusting a gas pressure in the heat insulation region 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the first hollow space of Kitayama as modified above in view of Chang with wherein the first hollow space is controlled to have a pressure lower than an atmospheric pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F. 2d 618, 195 USPQ 6 (CCPA 1977).
	Regarding claim 10, Kitayama as modified above does teach wherein the base is formed by a 3D printer or an additive manufacturing technology.
However, It has been held “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman), as applied to claim 7 above, and in further view of Kishimoto et al. (US 20040113287, hereafter Kishimoto, previously cited).
Regarding claim 8, Kitayama as modified above does not explicitly teach wherein the first temperature is lower than a glass transition temperature of the first O-ring and the second O-ring.
However, Kishimoto teaches the use of Kalrez or Viton O-rings (para [0016]). There are only a
select number of materials used to manufacture O-rings (para [0042] sealing member 44 is an O-ring), as
such, one of ordinary skill in the art at the time before the effective filing date of the invention would
have had reasonable expectation of success by selecting from the options listed by Kishimoto, and thus
it would have been obvious to try Kalrez O-rings because there is a finite number of identified,
predictable solutions. The simple substitution of one known element for another is likely to be obvious
when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,
USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, B.): the predictable results would be sealing pathways.
	Kitayama as modified above teaches wherein the first temperature is lower than a glass transition temperature of the seal member (Kalrez is a fluroelastomer with a glass transition temperature of -2.3C, Kitayama [0045] the first temperature is -5-40C).
	Regarding claim 9, Kitayama as modified above teaches wherein the second temperature is higher than the glass transition temperature of the first O-ring and the second O-ring (Kitayama para[0048] the second temperature is preferably 0-20C, the glass transition temperature -2.3C).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman), Inazumachi et al. (US 2004/0065259, hereafter Inazumachi), and Arami et al.( US 5250137, hereafter Arami).
Regarding claim 13, Kitayama teaches a substrate processing apparatus (para[0001], the invention relates to a substrate processing apparatus) comprising:
A processing vessel (Fig. 1, process chamber 24);
A supporting member within the processing vessel (Fig. 1, column 42, column 42 is within the process chamber 24);
A base (Fig. 1, worktable 40) disposed on the supporting member (Fig. 1, worktable 40 is disposed on column 42);
A first path (Fig. 1, flow passage 50) disposed within the base and configured to allow a heat transfer medium having a first temperature to flow therein (Fig. 1, flow passage 50 is disposed within worktable 40, para [0045] the flow passage has a cooling medium having a first temperature, -5-40C, preferably 5-20C);
a first hollow space (Fig. 1, small clearance 48) disposed at a lower portion of the first path (Fig. 1, small clearance 48 is disposed under flow passage 50);

a second path (Fig. 1, auxiliary flow passage 52) disposed under the first hollow space (Fig. 1, auxiliary flow passage 52 is disposed under small clearance 48) and configured to allow a heat medium having a second temperature to flow therein (para [0048] auxiliary flow passage is used to flow cooling liquid -5-40C, preferably 0-20C);
a gas supply line (Fig. 1, supply line 58, supply line 58 supplies nitrogen gas) connected to a bottom surface of the base (Fig. 1, supply line 58 is connected to bottom base 40). 
Kitayama as modified above does not teach a first O-ring disposed between the bottom surface of the base and the top surface of the supporting member.
However, Inazumachi teaches a first O-ring (Fig. 1, O-ring 26) disposed between the bottom surface of the base and the top surface of the supporting member (Fig. 1, O-ring 26 is disposed between the bottom surface of temperature controlling section 23 and the O-ring supporting section 27).
Therefore, in view of Inazumachi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above with an O-ring between the bottom surface of the base and the top surface of the supporting member so that an air tight seal can be accomplished isolating the process chamber from the outside atmosphere.
Kitayama as modified above does not teach a second O-ring disposed between the bottom surface of the base and a joint portion of the gas supply line.
Kitayama as does not teach a second hollow space disposed at a lower portion and a side portion of the second path.
However,  Baggerman teaches a hollow space (Fig. 1, spaces 30 and 35) disposed at a lower portion and a side portion of the second path (Fig. 1, col 3 lines 23-24, cooling chamber 8 is the first path for a heat transfer fluid liquid nitrogen, outlet 12 is the second path for a heat transfer fluid, spaces 30 and 35 are disposed at a lower and side portion of outlet 12).
Therefore, in view of Baggerman, it would have been obvious to one of ordinary skill in the art to modify Kitayama’s base with a second hollow space disposed at a lower portion and a side portion of the second path to so that the fluid pathways can be insulated (col 4 lines 57-col 5 line 4).
Kitayama as modified above does not teach wherein the first hollow space is disposed at a lower portion and a side portion of the first path.
However,  Baggerman teaches a hollow space (Fig. 1, spaces 30 and 35) disposed at a lower portion and a side portion of a fluid path (Fig. 1, outlet 12 is the second path for a heat transfer fluid N2, spaces 30 and 35 are disposed at a lower and side portion of outlet 12).
Therefore, in view of Baggerman, it would have been obvious to one of ordinary skill in the art to modify Kitayama’s first hollow space with a side portion to the heat transfer fluid path to so that the fluid pathways can be insulated (col 4 lines 57-col 5 line 4).
Kitayama as modified above does not teach a first O-ring disposed between the bottom surface of the base and the top surface of the supporting member.
However, Inazumachi teaches a first O-ring (Fig. 1, O-ring 26) disposed between the bottom surface of the base and the top surface of the supporting member (Fig. 1, O-ring 26 is disposed between the bottom surface of temperature controlling section 23 and the O-ring supporting section 27).
Therefore, in view of Inazumachi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above with an O-ring between the bottom surface of the base and the top surface of the supporting member so that an air tight seal can be accomplished isolating the process chamber from the outside atmosphere.
Kitayama as modified above does not teach a second O-ring disposed between the bottom surface of the base and a joint portion of the gas supply line.
However, Arami teaches an O-ring disposed between the bottom surface of the base (Arami Annotated Fig. 1, base) and a joint portion (Arami Annotated Fig. 1, joint portion) of the gas supply line (Fig. 1, gas inlet pipe 45).
Therefore, in view of Arami, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kitayama as modified above with an O-ring between the bottom surface of the base and a joint portion of the gas supply line, so that an airtight seal can be accomplished isolating the process chamber from the outside atmosphere.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman), as applied to claim 1, and in further view of Fish et al. (US 20100084579, hereafter Fish, previously cited).
Regarding claim 14, Kitayama as modified above teaches wherein the second temperature is equal to or larger than 0C (para [0048], the temperature of the heat transfer fluid is preferably 0-20C)
	Kitayama as modified above does not teach wherein the first temperature is equal to or lower than -100C.
	However, Fish teaches the use of helium, nitrogen, clean dry air, liquid nitrogen, flourinet, or water (para [0028], [0058]) as heat transfer mediums. There are only a finite number of heat transfer mediums, as such, one of ordinary skill in the art at the time before the effective filing date of the invention would have had reasonable expectation of success by selecting from the options listed by Fish, and thus would have been obvious to try liquid nitrogen because there is a finite number of identified, predictable solutions. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, B.): the use of liquid nitrogen as a heat transfer medium would result in cooling.
	Kitayama as modified above, in view of Fish, teaches wherein the first temperature is lower than -100C (liquid nitrogen is -196C).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al.(US 2004/0097088, hereafter Kitayama, previously cited) in view of Baggerman et al.(US 5427670, hereafter Baggerman),Inazumachi et al. (US 2004/0065259, hereafter Inazumachi), and Arami et al.( US 5250137, hereafter Arami), as applied to claim 13, and in further view of Fish et al. (US 20100084579, hereafter Fish, previously cited).
Regarding claim 15, Kitayama as modified above teaches wherein the second temperature is equal to or larger than 0C (para [0048], the temperature of the heat transfer fluid is preferably 0-20C)
	Kitayama as modified above does not teach wherein the first temperature is equal to or lower than -100C.
	However, Fish teaches the use of helium, nitrogen, clean dry air, liquid nitrogen, flourinet, or water (para [0028], [0058]) as heat transfer mediums. There are only a finite number of heat transfer mediums, as such, one of ordinary skill in the art at the time before the effective filing date of the invention would have had reasonable expectation of success by selecting from the options listed by Fish, and thus would have been obvious to try liquid nitrogen because there is a finite number of identified, predictable solutions. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, B.): the use of liquid nitrogen as a heat transfer medium would result in cooling.
	Kitayama as modified above, in view of Fish, teaches wherein the first temperature is lower than -100C (liquid nitrogen is -196C).
Response to Arguments
Applicant’s arguments, see page 8 “Drawings”, filed 07/11/2022, with respect to Drawing objections have been fully considered and are persuasive pursuant amendments.  The objection to the Drawings has been withdrawn. 
Applicant’s arguments, see page 8 “claim interpretation”, filed 07/11/2022, with respect to 35 U.S.C 112(f) have been fully considered and are persuasive pursuant amendments.  The claim interpretation to “seal member” has been withdrawn. 
Applicant’s arguments with respect to 35 USC §102 and §103 rejections of claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 14-15 on page 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763